Case 1:19-cv-01197-LO-TCB Document 40 Filed 11/06/19 Page 1 of 1 PageID# 962




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                      ALEXANDRIA DIVISION



  UNITED STATES OF AMERICA,

                         Plaintiff,

                   V.

                                                         Case No. l:19-cv-l l97-LO-TCB
  EDWARD SNOWDEN,

                         Defendant.

  and


  MACMILLAN PUBLISHING GROUP,LLC
  d/b/a HENRY HOLT AND COMPANY,et
  al.,

                          Relief-Defendants.



                                               ORDER

          On consideration ofthe unopposed and consented to motion ofdefendant Edward Snowden

 to delay this Court's hearing on plaintiffs motion for summary judgment, extend the time within

 which to file his answer to plaintiffs complaint and response to plaintiffs motion for summary

 judgment, and extend the time within which plaintiff would file its reply to defendant's response,

 it is hereby ORDERED that Defendant's motion be and it hereby is GRANTED. Accordingly,

 Defendant's answer to the complaint and response to summary judgment may not be filed later

 than November 20, 2019. plaintiffs reply to defendant's response may not be filed later than

 December 6, 2019, and the hearing on the motion for summary judgment will take place on

 December 13, 2019, at 10:00 a.m., or at such other time as may be set by the Court.


 Dated:                    2019
                                                                                 ,U.S.D.J.

                                           U;;:le'.; ilatcs Diit>k;l\TuJgc    2762513.2 116160-10I842
